******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ROBERT ROUSSEAU v. MADELEINE PERRICONE
              (AC 34957)
                  Beach, Bear and West, Js.
  Argued November 19, 2013—officially released March 25, 2014
  (Appeal from Superior Court, judicial district of
           Hartford, Abery-Wetstone, J.)
  Daniel J. Klau, for the appellant (defendant).
  Daniel D. Dwyer, with whom were Robert Rousseau,
self-represented, Jon L. Schoenhorn and, on the brief,
Timothy J. Fitzgerald, for the appellee (plaintiff).
                          Opinion

   BEACH, J. In this marital dissolution action, the
defendant, Madeleine Perricone, challenges certain
property distribution and orders entered by the trial
court in its judgment dissolving her marriage to the
plaintiff, Robert Rousseau. The defendant claims that
the court erred (1) by failing to strike the testimony of
a certain witness after he refused to answer certain
questions on cross-examination; (2) by not ordering the
plaintiff to repay to her $500,000 that the defendant had
transferred to him; (3) in ordering her to release the
plaintiff and to hold him harmless from a pending civil
action she had commenced in the trial court; and (4)
in imposing a sanction on her for a discovery violation
that her attorney allegedly committed. We affirm the
judgment of the trial court.
  The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal. The parties met in November, 2006, through a
dating service and married in July, 2007. They did not
commingle assets during the marriage except for invest-
ments in various cosmetics companies located in Cali-
fornia.
  The plaintiff had multiple business interests that pre-
dated his marriage to the defendant. His principal busi-
ness was Preferred Display Incorporated (Preferred
Display), which manufactured displays for the cosmet-
ics industry and had a worldwide customer base. The
parties initially resided in a modest four bedroom ranch
style home in Glastonbury. The defendant later pur-
chased a larger home on Drumlin Road in Glastonbury.
   Prior to their marriage, the parties traveled to Califor-
nia and had business discussions with various persons
in the cosmetics industry, including Harry Haralambus.
The defendant invested approximately $2 million and
the plaintiff invested approximately $2.5 million in Cali-
fornia cosmetics companies. As of the last day of trial,
neither the plaintiff nor the defendant had seen a return
on their investments.
   The court did not find any merit to the defendant’s
claims that she made investments in the California cos-
metics companies because of fraud, duress or undue
influence on the part of the plaintiff. The court found
that the investments were risky and that both the plain-
tiff and the defendant voluntarily made what turned
out to be bad investments. The court also imposed a
$25,000 sanction on the defendant for failure to comply
with discovery orders. This appeal followed. Additional
facts will be set forth as necessary.
                             I
  The defendant claims that the court erred in failing
to strike the testimony of Haralambus after he refused
to answer certain questions on cross-examination.
We disagree.
    Haralambus testified on direct examination that he
had interests in cosmetics companies in California. The
plaintiff and the defendant had invested in at least one
of the same companies. Haralambus wanted to enhance
the value of the companies by combining them into a
holding company. He testified that ‘‘[t]he holding com-
pany had been set up. However, the problem was that
in order to complete the process, we had to have this
discussion with each individual shareholder and get a
decision from them as to whether they wanted to swap
their stock in an individual entity with the appropriate
amount of stock in the holding company. . . . [I]t was
important to have everybody interested in the holding
company, because that way, we could act in unity.’’
Haralambus testified that other investors in California
were ‘‘on board’’ with the holding company idea. He
stated that both the plaintiff and the defendant delayed
making decisions. Haralambus indicated that he was
‘‘frustrate[d]’’ by being ‘‘put in this hold pattern by two
very important shareholders.’’ He testified that the
plaintiff damaged his chance of recovering on his invest-
ment when ‘‘he failed to vote . . . to move forward.’’
He also testified that the defendant harmed her chance
of recovering on her investment by failing, as did the
plaintiff, ‘‘to move forward with what was agreed and
arranged upon.’’
  On cross-examination,        the   following   colloquy
occurred:
  ‘‘[The Defendant’s Counsel]: Do you have documents
concerning the consolidation or merger of these
entities?
  ‘‘[Haralambus]: The proper final consolidation has
not occurred, because it’s being held up by two share-
holders or more. Correctly speaking, one shareholder,
Madeleine, LLC.1 . . .
  ‘‘[The Defendant’s Counsel]: Can you tell me which
ones have?
  ‘‘[Haralambus]: It’s confidential information.
  ‘‘[The Defendant’s Counsel]: Your Honor, I–the wit-
ness has to be instructed to answer.
  ‘‘The Court: You need to answer the question.
  ‘‘[Haralambus]: I’d be breaching confidentiality
agreements if I did.’’
   The defendant’s counsel argued that ‘‘[t]his is all
about the decision by [the plaintiff] to call [Haralambus]
to testify that because of [the defendant’s] refusal to
cooperate and become part of a roll up into a holding
company, that the whole thing is now unprofitable and
that now . . . Haralambus is in trouble. And I have an
opportunity here . . . to check [Haralambus’] credibil-
ity to see whether or not what he’s saying to the court is
credible.’’ The court suggested that Haralambus answer
the following question: ‘‘Out of all the shareholders and
investors that you have that you wanted to consolidate
into this holding company, has everybody signed
agreements to do so, but the two people sitting in the
courtroom?’’ To which Haralambus answered in the
negative. The court then asked: ‘‘So, it would be fair to
say that the failure to consolidate everything into this
holding company and the impact that it’s had on the
business isn’t solely the result of these two people in this
courtroom?’’ Haralambus answered: ‘‘That may well be
so, Your Honor.’’ The defendant’s counsel informed the
court that he wanted to know how many companies
voted against consolidation into a holding company and
which ones. Haralambus explained that those questions
place him in a difficult position in which he is ‘‘losing
the ability to defend myself and those companies from
legal assault.’’ The defendant’s counsel agreed to
address the question of the confidentiality agreement
at a later date.
   At his next court appearance, Haralambus was repre-
sented by counsel. Haralambus’ counsel requested that
the court conduct an in camera review of the confidenti-
ality agreement. The court did so. The defendant’s coun-
sel again stated that he wanted to question Haralambus
regarding the identity of the entities that had not wanted
to consolidate, because such testimony ‘‘impeaches the
witness’ testimony further.’’ The court stated: ‘‘He’s
already said that there are other entities or people that
did want to roll up. You’ve made your point.’’ The court
concluded that the agreement was ‘‘between people
who are not part of this case, not present in this court-
room, and they’re entitled to their confidentiality. Addi-
tionally, the court’s going to make a finding that there
is no relevance of this to the present case.’’ The defen-
dant’s counsel orally moved for a mistrial and to strike
Haralambus’ testimony. He argued that the court’s rul-
ing that the confidentiality agreement barred Haralam-
bus from disclosing the identities of the other entities
involved in the consolidation effort adversely affected
his ability to cross-examine Haralambus. The court
denied both motions.2
   The defendant argues that ‘‘[b]eyond the parties
themselves, there is no witness more central to the
financial shenanigans in this case than . . . Haralam-
bus. . . . The plaintiff offered the testimony of Hara-
lambus to shift blame for the defendant’s loss of her
investment away from Haralambus’ and the plaintiff’s
financial shenanigans and onto the defendant for refus-
ing to participate in the consolidation or ‘roll up’ of the
individual companies into a single holding company,
which allegedly would have enhanced the overall value
of the companies. . . . Haralambus testified on direct
examination that all of the investors had agreed to the
consolidation of the cosmetic companies into a holding
company except the defendant, and that her refusal
was responsible for the lack of financial success of the
enterprise.’’3 (Emphasis omitted.) The defendant argues
that the court’s failure to permit cross-examination on
a ‘‘critical issue’’ was erroneous and deprived her of
her due process rights.
   ‘‘In determining whether a defendant’s right of cross-
examination has been unduly restricted, we consider
the nature of the excluded inquiry, whether the field
of inquiry was adequately covered by other questions
that were allowed, and the overall quality of the cross-
examination viewed in relation to the issues actually
litigated at trial. . . . Although it is axiomatic that the
scope of cross-examination generally rests within the
discretion of the trial court, [t]he denial of all meaning-
ful cross-examination into a legitimate inquiry consti-
tutes an abuse of discretion.’’ (Internal quotation marks
omitted.) Corriveau v. Corriveau, 126 Conn. App. 231,
236–37, 11 A.3d 176, cert. denied, 300 Conn. 940, 17
A.3d 476 (2011).
   The court did not abuse its discretion in not permit-
ting inquiry into the identity of other investors in the
California cosmetics companies venture. Testimony
was elicited from Haralambus that there were persons
or entities other than the parties that did not agree to
consolidate, and Haralambus agreed that it ‘‘may well
be’’ that the failure to consolidate was not solely the
result of the parties’ actions. The identity of the other
investors that were not in favor of consolidation was
not material to the issue of the defendant’s claim of
financial misconduct on the part of the plaintiff or to any
impeachment of the witness. Furthermore, the cross-
examination of Haralambus was extensive and is
reported on more than 150 pages of transcript. It cov-
ered a variety of issues involving the ‘‘roll up’’ and other
financial aspects of the California cosmetics companies
venture. We conclude that the court did not abuse its
discretion4 in not permitting inquiry into the identities
of other investors involved in the consolidation dis-
cussions.
                             II
   The defendant next claims that the court erred by
not ordering the plaintiff to repay $500,000 that she had
transferred to him. We disagree.
   ‘‘We review financial awards in dissolution actions
under an abuse of discretion standard. . . . In order
to conclude that the trial court abused its discretion,
we must find that the court either incorrectly applied
the law or could not reasonably conclude as it did.
. . . In making those determinations, we allow every
reasonable presumption . . . in favor of the correct-
ness of [the trial court’s] action.’’ (Internal quotation
marks omitted.) Loughlin v. Loughlin, 93 Conn. App.
618, 624, 889 A.2d 902, aff’d, 280 Conn. 632, 910 A.2d
963 (2006).
   The court found that the plaintiff began investing in
the California cosmetics companies in August, 2008,
and that most of the money had been transferred from
the plaintiff’s checking account. The court found that
two sources of the deposits into the plaintiff’s checking
account, in turn, were wire transfers from the defen-
dant’s UBS account in the amount of $250,000 each.
The court did not find any basis for the defendant’s
claim that she made investments in the California cos-
metics companies because of fraud, duress or undue
influence on the part of the plaintiff. The court empha-
sized that both parties had been warned that the invest-
ments were risky and that neither had realized a return
on the investments as of the last day of trial. The court
further found that the defendant ‘‘blamed her husband
and scores of others for her decisions and took no
personal responsibility.’’
   The defendant claims that she did not authorize the
wire transfers into the plaintiff’s account and that, ‘‘[i]n
a calculated and convoluted manner,’’ the $500,000 was
transferred through various companies and ended up
in the hands of Haralambus. She concludes that ‘‘[t]he
plaintiff was clearly double dealing with Haralambus
to the disadvantage of the defendant . . . Haralambus
got his money, the plaintiff got his investment and [the
defendant] lost her money.’’
   The defendant’s interpretation of events was not what
was found by the trial court. The court’s finding that
the $500,000 was part of the defendant’s knowing invest-
ment in the California cosmetics companies venture
was not clearly erroneous.5 See, e.g., Miller v. Guimar-
aes, 78 Conn. App. 760, 766–67, 829 A.2d 422 (2003)
(trial court’s factual findings reviewed under clearly
erroneous standard). The court did not abuse its discre-
tion in declining to award to the plaintiff the $500,000
that she had invested in a business venture.
                            III
   Prior to the trial in this action, the defendant had
initiated a separate action against the plaintiff, Pre-
ferred Display and others. She claimed to have been
harmed by essentially the same financial transactions
that were subjects of dispute in the present action. The
defendant claims, in this appeal, that the court erred
in ordering her to release the plaintiff and to hold him
harmless regarding the pending civil action in the trial
court. We disagree.
   The question central to the resolution of this issue
is whether the pending civil action is ‘‘property’’ subject
to distribution under General Statutes § 46b-81. Our
standard of review of claims involving statutory inter-
pretation is plenary. See Lopiano v. Lopiano, 247 Conn.
356, 363, 752 A.2d 1000 (1998).
  The trial court stated that it had ‘‘examined the civil
ferred Display] and numerous others. The allegations
raised against the plaintiff and [Preferred Display] are
more specific and detailed but essentially the same
allegations raised by the defendant in the dissolution
action.’’6 The court determined that pursuant to Lopi-
ano, the civil action was an asset that the court could
properly consider in the mosaic of its property division.
The court ordered that ‘‘[t]he defendant shall release
and hold the plaintiff and his company [Preferred Dis-
play] indemnified and harmless from any and all claims
of action pending in Hartford Superior Court captioned
Perricone v. Rousseau, bearing docket number HHD-
CV-11-6027402-S. In addition, the defendant shall be
responsible for 100% of [the] plaintiff’s legal fees in
defending the civil action if [the] plaintiff and/or his
company remain parties to that action.’’
   In Lopiano v. Lopiano, supra, 247 Conn. 363, our
Supreme Court held that a personal injury award is a
property interest encompassed within the meaning of
‘‘property’’ under § 46b-81 and therefore available for
distribution in a marital dissolution action. In reaching
this conclusion, the court examined the definition of
‘‘property’’ under § 46b-81. Id., 363–66. ‘‘The distribution
of assets in a dissolution action is governed by § 46b-
81, which provides in pertinent part that a trial court
may assign to either the husband or the wife all or any
part of the estate of the other. . . . In fixing the nature
and value of the property, if any, to be assigned, the
court, after hearing the witnesses, if any, of each party
. . . shall consider’’ various factors relevant to the
property distribution. (Internal quotation marks omit-
ted.) Id., 363–64. ‘‘There are three stages of analysis
regarding the equitable distribution of each resource:
first, whether the resource is property within § 46b-
81 to be equitably distributed (classification); second,
what is the appropriate method for determining the
value of the property (valuation); and third, what is the
most equitable distribution of the property between the
parties (distribution).’’ Id., 364. In defining the term
‘‘property’’ in Lopiano, our Supreme Court stated:
‘‘Rather than narrow the plain meaning of the term
property from its ordinarily comprehensive scope, in
enacting § 46b-81, the legislature acted to expand the
range of resources subject to the trial court’s power of
division, and did not intend that property should be
given a narrow construction. . . . [O]ur broad defini-
tion of property was not entirely without limitation, and
that property under § 46b-81 includes only interests that
are presently existing, as opposed to mere expectan-
cies.’’ (Citations omitted; internal quotation marks omit-
ted.) Id., 365–66.
   Our Supreme Court in Mickey v. Mickey, 292 Conn.
597, 618–19, 974 A.2d 641 (2009), further explained:
‘‘The legislature has not seen fit to define [the] critical
term [property within the meaning of § 46b-81], leaving
it to the courts to determine its meaning through appli-
cation on a case-by-case basis. Neither § 46b–81 nor
any other closely related statute defines property or
identifies the types of property interests that are subject
to equitable distribution in dissolution proceedings.
. . . As we noted previously, this court has generally
taken a rather broad and comprehensive view of the
meaning of the term property for purposes of equitable
distribution. . . . We have not erased altogether, how-
ever, the limitations inherent in the term. We continue
to recognize that the marital estate divisible pursuant
to § 46b–81 refers to interests already acquired, not to
expected or unvested interests, or to interests that the
court has not quantified. . . . Our cases thus have gen-
erally divided the various contested property interests
under § 46b–81 by characterizing them as either pres-
ently existing and enforceable and, therefore, distribut-
able . . . or mere expectancies immune from equitable
distribution.’’ (Citations omitted; internal quotation
marks omitted.)7
   The cause of action in Perricone v. Rousseau, supra,
Superior Court, Docket No. CV-11-6027402-S, is ‘‘prop-
erty’’ for the purpose of § 46b-81. ‘‘There is no doubt
that a right in action, [when] it comes into existence
under common-law principles, and is not given by stat-
ute as a mere penalty or without equitable basis, is as
much property as any tangible possession . . . .’’
(Internal quotation marks omitted.) Silver v. Silver, 112
Conn. App. 145, 150, 151 A. 524 (1930); see also Lopiano
v. Lopiano, supra, 247 Conn. 370 (right of action charac-
terized as property under § 46b-81). ‘‘The value of the
chose in action, on the other hand, determined at least
in part by the party’s chances of prevailing, may be
unknown, and, indeed, the action may turn out to be
worthless. Nevertheless, that fact is irrelevant to its
classification as a property interest. See, e.g., Bender
v. Bender, [258 Conn. 733, 749–50, 785 A.2d 197 (2001)]
(classification stage distinct from valuation stage in
analyzing potential interests for equitable distribu-
tion).’’ (Emphasis omitted; internal quotation marks
omitted.) Mickey v. Mickey, supra, 292 Conn. 624 n.20;
see also Massa v. Nastri, 125 Conn. 144, 147, 3 A.2d
839 (1939) (‘‘[a] right of action . . . is a vested property
interest, before as well as after judgment’’).
   As discussed previously, Lopiano mandates a three
stage inquiry. The first issue is whether the item in
question is properly characterized as property. If it is
property, the next issues are valuation and equitable
distribution. The remaining issues are easily resolved.
In the present case, the court had no need to resolve
the issue of valuation, because no proceeds of the civil
action could flow directly or indirectly from the plaintiff
to the defendant pursuant to the court’s order. If, on the
other hand, the defendant should recover any proceeds
independently from any defendant other than the plain-
tiff or Preferred Display in the civil action, she would
be entitled to keep for herself all of those assets. Simi-
larly, the court did not abuse its discretion in the distri-
bution of the proceeds of the right of action. Anything
the defendant could recover from third parties was hers;
nothing was to come from the plaintiff and he was to
be made whole for any future litigation costs regarding
the civil action. In light of the court’s determination
that there had been no financial manipulation, which
finding is not clearly erroneous, the order regarding the
civil case was well within the court’s discretion and
served to maintain the status quo of the overall prop-
erty mosaic.
   Finally, the defendant argues that even if the pending
civil action was property for purposes of § 46b-81, the
order at issue was not a property distribution order
because it did not transfer title or ownership of property
from the defendant to the plaintiff. We disagree. Most,
if not all, divisions of property pursuant to § 46b-81
leave some property in the hands of its owner. Although
some property may be transferred from one spouse to
the other, § 46b-81 does not require that to occur in all
cases. The order concerning the civil action preserved
the status quo regarding the court’s other orders con-
cerning the subject property and avoided what the court
viewed as an inequitable result. There was no abuse
of discretion.
                            IV
   The defendant last claims that the court erred in
imposing a sanction of $25,000 in attorney’s fees for a
discovery violation that was allegedly committed by
her attorney. The defendant argues that (1) the court’s
finding of a discovery violation on the part of her attor-
ney was clearly erroneous; (2) even if that finding was
not clearly erroneous, the court erred in imposing a
sanction on the defendant because of the alleged con-
duct of her attorney in not producing a computer disc
to the plaintiff; and (3) the $25,000 sanction imposed
had no basis in the evidence. We disagree.
   ‘‘[T]he common law rule in Connecticut, also known
as the American Rule, is that attorney’s fees and ordi-
nary expenses and burdens of litigation are not allowed
to the successful party absent a contractual or statutory
exception.’’ (Internal quotation marks omitted.) Ber-
zins v. Berzins, 306 Conn. 651, 657, 51 A.3d 941 (2012).
One limited exception to that rule in dissolution actions
‘‘provide[s] a trial court with the discretion to award
attorney’s fees to an innocent party who has incurred
substantial attorney’s fees due to the egregious litiga-
tion misconduct of the other party when the trial court’s
other financial orders have not adequately addressed
that misconduct.’’ (Internal quotation marks omitted.)
Id., 658, quoting Ramin v. Ramin, 281 Conn. 324, 351,
915 A.2d 790 (2007). A trial court has ‘‘the discretion
to award attorney’s fees to a party who incurs those
fees largely due to the other party’s egregious litigation
misconduct . . . .’’ Ramin v. Ramin, supra, 353. The
term ‘‘egregious litigation misconduct’’ is limited to dis-
covery misconduct. Berzins v. Berzins, supra, 658.
   The court noted that the plaintiff began requesting
discovery from the defendant in 2011, and that the court
entered discovery orders in March, June, July and Sep-
tember, 2011. The court found that the defendant failed
to comply with these court orders, in that attorney
billing records and certain bank records were not fully
produced. The court noted that the defendant’s attorney
had testified that a UBS computer disc containing finan-
cial records was not produced because, even though
the requested material had been clearly described, the
attorney did not think that it contained material that
the plaintiff wanted. The court stated that ‘‘[i]t is not
up to the defendant to decide what information is rele-
vant to the preparation of the plaintiff’s case.’’ In Sep-
tember, 2011, a fine of $50 per day, doubling daily, was
imposed on the defendant for noncompliance. The trial
court noted that because the orders were never fully
complied with through the end of the trial, the sanction
would be more than the defendant’s net worth. The
court found that the defendant had had the ability to
comply with the court orders regarding discovery, that
the defendant and her lawyers were fully aware of the
orders, and that they wilfully failed to comply with
them. The court imposed a sanction of $25,000 on the
defendant for failing to comply with the discovery
orders.
   First, the defendant argues that the court erred in
finding that her prior attorney, Carlo Forzani, commit-
ted a discovery violation. In support of her argument,
she cites the testimony of Forzani and argues that, once
Forzani was aware that the plaintiff wanted the UBS
computer disc, he provided it to him. Although the
court, as trier of fact, can reject any portion of testimony
it deems not credible; see Jay v. A & A Ventures, LLC,
118 Conn. App. 506, 514, 984 A.2d 784 (2009); Forzani’s
testimony was not necessarily inconsistent with the
court’s finding that some documents were not produced
in a timely fashion after the court had ordered them to
be produced. Additionally, some documents were never
produced despite the fact that they were available. In
the portion of testimony cited by the defendant, Forzani
stated that it never occurred to him to give the plaintiff
the UBS computer disc, and, after the court ordered
him to do so, he encountered a delay because ‘‘Staples
didn’t want to do all this work.’’ Further, the defendant
contests only the court’s finding of a discovery violation
with respect to the UBS computer disc, but apparently
does not contest the finding with respect to the attorney
billing records, Citizen Bank records, and Valley Bank
records, which the court also determined were not fully
produced despite the court’s clear order. Accordingly,
we conclude that the court’s finding of a discovery
violation was not clearly erroneous.
   Second, the defendant argues that, even if the court’s
finding of a violation was not erroneous, the violation
was not attributable to her and ‘‘[t]he trial court
expressly found that Attorney Forzani, not the defen-
dant, decided not to produce the computer disc to the
plaintiff.’’ (Emphasis in original.) The court’s finding of
a violation did not rest solely on the issue of the UBS
computer disc, but as stated previously, concerned
other documents, such as bank account records, as
well. The court’s finding of a violation as to these
remaining items remains unchallenged. Furthermore,
regardless of the court’s finding that Forzani did not
think that the plaintiff wanted the UBS computer disc,
the court’s finding that ‘‘[t]he defendant and her lawyers
were fully aware of the court orders and wilfully failed
to comply with the court orders’’ remains unchallenged.
(Emphasis added.)
   Third, the defendant argues that ‘‘the $25,000 sanction
appears to be a number that the court pulled out of
the air.’’ ‘‘A trial court may rely on its own general
knowledge of the trial itself to supply evidence in sup-
port of an award of attorney’s fees. . . . The amount
of attorney’s fees to be awarded rests in the sound
discretion of the trial court and will not be disturbed
on appeal unless the trial court has abused its discre-
tion. . . . Sound discretion, by definition, means a dis-
cretion that is not exercised arbitrarily or wilfully, but
with regard to what is right and equitable under the
circumstances and the law . . . .’’ (Citation omitted;
internal quotation marks omitted.) Food Studio, Inc. v.
Fabiola’s, 56 Conn. App. 858, 865, 747 A.2d 7 (2000).
   The court was familiar with the history of the case
and the extent of attorney activity. In its discussion of
the sanction for discovery abuse, the court referenced
attorney’s fees in the amount of $25,553.91 for dealing
with the defendant’s incomplete financial records. We
hold that, in the circumstances of this case, a sanction
in the amount of $25,000 was reasonable. The court
did not abuse its discretion in setting the amount of
the sanction.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The court found that the plaintiff and defendant were 49 percent owners
of Madeleine, LLC.
  2
    The defendant argues that the court erred in denying her oral motions
for a mistrial and to strike Haralambus’ testimony. Because we conclude
that the court did not impermissibly limit the cross-examination of Haralam-
bus, we determine that the court did not err in denying these motions.
  3
    On direct examination, however, Haralambus also placed blame for the
lack of financial success on the plaintiff.
  4
    The court apparently attached some importance to the confidentiality
agreement. Because of the lack of materiality of the issue of identity, the
court did not need to determine the weight, if any, to be accorded to any
expectation of privacy created by the agreement.
  5
    For example, Arnaldo Marinelli, a friend of the parties who was involved
in the California cosmetics company venture, testified that the defendant
was aware of the wire transfers, that she ‘‘jumped in, gave [the plaintiff]
  6
    Perricone v. Rousseau, Superior Court, judicial district of Hartford,
Docket No. CV-11-6027402-S, was brought against multiple defendants,
including the plaintiff in this matter and Preferred Display. The allegations
against the plaintiff include: that he had manipulated the defendant into
investing in the California venture, had caused her to replace her attorney,
and had convinced her to acquire a certain home in Glastonbury. She claimed
that the plaintiff had deceptively had her execute an equity loan on the
Glastonbury property in the amount of $800,000. The court in the present
dissolution action determined that the plaintiff had exercised no undue
influence or duress and had committed no fraud in the context of the failed
California investments, that there was no merit to the defendant’s claims
that the plaintiff had deprived her of legal counsel, that the plaintiff had
been the driving force behind the purchase of the Glastonbury home, and
that the defendant failed to meet her burden of proof to show that the
plaintiff had not repaid the defendant in full for the home equity line of
credit taken out on the Glastonbury property.
  7
    In Mickey v. Mickey, supra, 292 Conn. 625–33, our Supreme Court dis-
cussed Bender v. Bender, 258 Conn. 733, 785 A.2d 197 (2001), in which a
middle ground, not relevant to the present case, was carved out.